Citation Nr: 1202132	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a foot disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disorder, to include hepatitis C.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to August 1984.  He also has unverified periods of service with the National Guard and the United States Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Prior to the issuance of the current rating decision on appeal, the Veteran submitted a statement indicating that he had served in the National Guard from 1990 to 1993 and in the Reserve from 2000 to 2004.  See the July 2007 personal statement.  The Board notes that in the November 2007 rating decision, there is no indication as to whether the RO attempted to obtain his National Guard or Reserve records and only a portion of the Reserve service treatment records have been associated with the claims file.  

The Board finds that a remand is required to verify the Veteran's period(s) of National Guard and Reserve service, and to obtain any outstanding National Guard or Army Reserve service treatment records and associate them with the claims file.  

The Board notes that documents relating to another veteran's Army Reserve records with a similar name were misfiled in the treatment record folder.  The Board has carefully reviewed the claims file in its entirety, including the treatment record folder, removed and redirected those misfiled documents in accordance with operating procedures.  See Chairman's Memorandum No. 01-06-20 (July 28, 2006).  

Finally, in regards to the acquired psychiatric disorder claim, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for depression in the November 2007 rating decision.  In his January 2008 notice of disagreement (NOD), the Veteran expressed disagreement with the denial, relating to his claimed psychiatric disorder.  

The Board finds that he submitted a timely NOD with regards to the November 2007 decision; however, no statement of the case (SOC) was issued addressing this particular claim.  Consequently, the Board must remand this issue for the RO to issue a SOC and give him an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Veteran's active duty, active duty for training, and/or inactive duty for training.  Service records providing points are not helpful in this regard.  

In addition, the RO should attempt to obtain the remaining service treatment records associated with his National Guard and Army Reserve service.  All records/responses received should be associated with the claims file.  

2.  Issue a SOC to the Veteran and his representative, addressing the issue of whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder.  He and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

3.  After conducting any additional development, readjudicate the claims currently on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


